UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7918


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES DARREN TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:94-cr-00040-FDW-4)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Darren Taylor, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Darren Taylor appeals the district court’s order

granting his motion for a sentence reduction filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

conclude that the district court did not abuse its discretion by

not   considering       the    current   statutory    sentence     for    Taylor’s

offense.       See United States v. Goines, 357 F.3d 469, 478 (4th

Cir. 2004) (motion under § 3582(c) “is subject to the discretion

of the district court”).           Thus, we affirm the district court’s

order.     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented    in   the    materials

before   the    court    and    argument     would   not    aid   the   decisional

process.

                                                                          AFFIRMED




                                         2